Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-23, 25 is/are rejected under 35 U.S.C. 103 as obvious over Kutterer (4723687) in view of Casale (7484641).
The claims are being treated as product-by-process limitations (such as with respect to method of molding in the claims) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Furthermore, the prior art discloses plastic materials (Kutterer abstact).
Kutterer discloses:
19. Cap (figs 1-6 of which includes fig 1) for a receptacle (Applicant provides the above as intended use and therefore the structure is not required by Applicant; the prior art is capable of performing the above intended use), said receptacle comprising a neck and a solid insert that forms an inner seal closing an end of the neck that opens into an internal volume of the receptacle (capable of performing the above intended use), said cap being a single piece formed by injection molding (See above) and comprising a punch (including 7 and adjacent elements) that is suitable for cutting and/or 


Kutterer further discloses:
20. Cap according to claim 19, wherein said cutting tooth/teeth are evenly distributed over the entire circumference of the barrel-shaped body (as in fig 1).

23. Cap according to claim 19, wherein said cutting means comprise a bevel from said distal end (tip of 8 is beveled as in fig 1).

25. Cap according to claim 19 wherein said cylindrical side walls have a thickness greater than the thickness of said cutting means (as in fig 1 where cutting means is a tip of 8 with less thickness than elements above and is also beveled).

With respect to claims 21, 22 and the ratio of the height of the teeth to the part, the Office notes that is very well known in the art to modifying relative heights in the art.  For example, Applicant has not claimed the container nor the film of the container to be cut.  If the user desired to cut a certain material such as a thinner film, then it is well within the skill of one of ordinary skill in the art to modify the relative heights to cut the thinner film without wasting material.  Also, the Office notes that  a 




Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735